DLD-149                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1296
                                       ___________

                        IN RE: CHRISTIAN DIOR WOMACK,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:13-cr-00206-001)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                               February 19, 2016
      Before: CHAGARES, GREENAWAY, JR. and SLOVITER1, Circuit Judges


                               (Opinion filed: May 5, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Christian Dior Womack, a.k.a. Gucci Prada, presents another petition for a writ of


1
  The Honorable Dolores K. Sloviter participated in the decision in this case. Judge
Sloviter assumed inactive status on April 4, 2016 after the submission date, but before the
filing of the opinion. This opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) and Third Circuit I.O.P. Chapter 12.


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus relating to criminal proceedings that culminated in his guilty plea to charges

of sex trafficking of a minor and sex trafficking by force. 2 In his current petition (and

supplement thereto) he objects to what he describes as a “coercive appointment of

counsel” in May 2014 when he rescinded his waiver of counsel and his standby counsel

became counsel of record. Womack argues that it is as if he had no counsel at a critical

stage of the proceedings because the District Court did not make “an effective

appointment of counsel.” He also claims a later violation of his right to counsel when the

District Court terminated the appointment after Womack paid to privately retain his

counsel. Womack asserts that the District Court should have first made a finding about

Womack’s ability to pay for counsel, and by not doing so, violated the Fifth and Sixth

Amendments and the Criminal Justice Act. He claims that the perceived violations

render his sentence a nullity, and, as relief, he asks us to vacate his conviction and

sentence.

         Mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976). Mandamus is not a substitute for appeal. See Cheney v. U.S. Dist.

Court, 542 U.S. 367, 380-81 (2004); Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

A petitioner must ordinarily have no other means to obtain the desired relief, and he must

show a clear and indisputable right to issuance of the writ. In re School Asbestos Litig.,

977 F.2d 764, 772 (3d Cir. 1992).


2
    Womack also has appealed from the judgment entered in his case.

                                              2
      Essentially, Womack seeks to challenge the judgment against him through his

claims of alleged improper actions by the District Judge relating to the appointment of

counsel and the termination of a counsel appointment once Womack paid to retain

counsel. Mandamus relief is not available because these are claims that he can raise in

his direct appeal. See In re Briscoe, 448 F.3d 201, 212-13 (3d Cir. 2006). Accordingly,

we will deny Womack’s mandamus petition.




                                            3